SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (“Agreement”), dated as of the __ day of
December, 2008, is entered into by and between ________________, a Delaware
limited liability company (“Purchaser”) and the entities or individuals
contained on Schedule A attached hereto (“Seller” or “Sellers”).


WITNESSETH THAT:


WHEREAS, Seller owns and wishes to sell and transfer to Purchaser the shares
(“Shares”) and/or notes (“Notes”) set for opposite Sellers name on Schedule
A.  (collectively the Shares and Notes shall be referred to as “Securities”).  


WHEREAS as a material part of this agreement, and as a specific condition to
Purchaser’s obligation to purchaser the Securities, Sellers and Purchaser have
entered into a series of Indemnification Agreements (“Indemnification
Agreement”), in substantially the same form as attached hereto as Exhibit B
whereby Sellers and Issuer make certain representations, warranties, covenants
and agreements with regard to the Securities and the Issuer and Sellers agree to
indemnify and hold Purchaser harmless for any damages arising from the breach of
such representations, warranties, covenants and agreements as contained in such
Indemnification Agreement.


WHEREAS, Purchaser and Seller intend this Agreement and the Indemnification
Agreement to be interpreted as a single fully integrated agreement.


NOW, THEREFORE, in consideration of the foregoing and mutual covenants set forth
below, the parties hereto agree as follows:


1.           PURCHASE AND SALE OF THE SHARES AND THE NOTE


1.1           Purchase Price.  The aggregate purchase price for the Securities
is as set forth each respective Sellers name as contained on Schedule A (the
“Purchase Price”).


1.3           Transfer of Title.  The sale, assignment, conveyance, transfer,
and delivery by Seller of the Securities shall be made by delivering (x) stock
certificate(s) representing the Shares, together with one or more medallion
guaranteed stock powers duly endorsed to Purchaser and (y) an assignment and
endorsement to Purchaser of the Note, the form of which is attached hereto as
Exhibit A.
 
1.4           Closing.  The closing of the purchase and sale of the Securities,
and the payment by Purchaser of the Purchase Price (the “Closing”) shall take
place on or before December __, 2008, at the offices of the Issuers office, or
as counsel for the parties otherwise may agree, subject to the satisfaction of
the Closing Conditions (hereinafter defined) having been satisfied or waived by
the Purchaser. At the Closing, upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto and the Seller shall transfer title to the
Securities to the Purchaser.  Upon satisfaction or waiver by the applicable
party of the covenants and conditions contained in the Representation and
Warranty Agreement , the Closing shall occur.
 
1.5           Deliveries.
 
(a)           On or prior to the Closing Date, the Seller shall deliver or cause
to be delivered to the Purchaser the following:
 
 
1

--------------------------------------------------------------------------------

 
(i)         this Agreement, the Indemnification Agreement and the Transaction
Documents duly executed by  Seller;
 
(ii)        certificates by each Seller representing the Shares along with
medallion guaranteed stock powers;
 
(iii)       Note payable to Seller in the amounts set forth opposite Sellers
name on Schedule A along with endorsement by Seller as contained in Exhibit A.
 
 (b)           On or prior to the Closing Date, Purchaser shall deliver or cause
to be delivered to the Seller the following:
 
(i)         this Agreement, the Indemnification Agreement and the Transaction
Documents duly executed by the Purchaser; and
 
(ii)        the Purchase Price.
 
(c)           On or prior to the Closing Date, the Issuer shall deliver or cause
to be delivered to Seller the following:
 
(i)         this Agreement, the Indemnification Agreement, and the Transaction
Documents, duly executed by the Issuer;
 
(ii)        Certificate from the Issuer’s officers certifying compliance with
the representations, warranties, covenants and conditions contained in Sections
2.2 and 4 of the Indemnification Agreement; and
 
(iii)       Letter from Issuer’s accountant a letter, dated the Closing Date,
that on the basis of the limited review, not an audit, of the latest available
accounting records of Issuer, consultations with Issuer and its agents, and
other pertinent inquiries that he may deem necessary, it has no reason to
believe that, during the period from August 31, 2008 to a specified date not
more than five business days before the Closing Date, there was any change in
the financial condition or results of operations of Issuer, except changes
incurred in the ordinary and usual course of business during that period, that
in the aggregate is not materially adverse, and other changes or transactions,
if any, contemplated by this Agreement, and that the prior work product of the
Issuer’s accountant is valid and may be relied upon by Purchaser’s accountant
for purposes of drafting the Form 10-KSB for fiscal year ending February 28,
2009; and
 
1.6           Closing Conditions.
 
(a)           The obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)         the accuracy in all material respects on the Closing Date of the
representations and warranties of the Seller and the Issuer contained in this
Agreement and the Indemnification Agreement;
 
(ii)        all obligations, covenants and agreements of the Seller and the
Issuer required to be performed at or prior to the Closing Date shall have been
performed;
 
 
2

--------------------------------------------------------------------------------

 
(iii)       the delivery by the Seller and the Issuer of the items set forth in
Sections 1.5(a) and 1.5(c) of this Agreement;
 
(v)        there shall be no injunction, restraining order or decree of any
nature  of any court or government authority of competent jurisdiction that is
in effect that restrains or prohibits the consummation of the transactions
contemplated hereby;
 
(vi)       copies of the resignations of each of the directors and officers of
the Issuer;
 
(vii)      completion of due diligence to its satisfaction which shall be
determined in its sole and reasonable discretion;
 
(viii)     the form and substance of all certificates, instruments, opinions,
and other documents delivered to Purchaser under this Agreement and the
Transaction Documents shall be satisfactory in all respects to Purchaser and
Purchaser’s counsel;
 
(ix)        there shall have been no Material Adverse Effect with respect to the
Issuer since the date hereof; and
 
(x)         from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Issuer’s Principal
Market (except for any suspension of trading of limited duration agreed to by
the Issuer, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on any Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.
 


(b)           The obligations of the Seller hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)          the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained in the Representations
and Warranties Agreement;
 
(ii)         all obligations, covenants and agreements of the Purchaser required
to be performed at or prior to the Closing Date shall have been performed; and
 
(iii)        the delivery by the Purchaser of the items set forth in Section
1.5(b) of this Agreement;
 
 
3

--------------------------------------------------------------------------------

 
1.7           Transaction Documents.  For purpose of this Agreements, all
documents, acknowledgments or agreements required to be delivered or provided
pursuant to Section 1.5 are collectively referred to herein as “Transaction
Documents.”


2.           REPRESENTATIONS AND WARRANTIES BY THE SELLER WITH RESPECT TO THE
SHARES


 
2.1           Representations and Warranties of the Seller.
 
(a)           Title.  Seller has full power and authority to sell and transfer
the Securities to Purchaser without obtaining the waiver, consent, order or
approval of (i) any state or federal governmental authority, (ii) the Issuer, or
(iii) any third party or other person including, but not limited to, other
stockholders of the Issuer.  
 
(b)           Reliance on Exemptions.  The Securities are being sold to the
Purchaser in reliance upon specific exemptions from the registration
requirements of federal and state securities laws and each Seller understands
that the Purchaser is relying on the truth and accuracy of the representations
and warranties of each Seller set forth in this Section 2.1 in order to
determine the availability of the exemption to acquire the Securities without
registration.


(j)           No Short Position in Issuers Securities.  No Seller or any person
trading on a Seller’s behalf or at a Seller’s direction has established or
maintained a short position in the common stock or any other securities of the
Issuer as of the trading day immediately preceding the Closing Date.


(k)           Fees. The Seller are not obligated to pay any compensation or
other fee, cost or related expenditure to any underwriter, broker, agent or
Issuer representative in connection with the sale transactions contemplated
hereby.
 
(l)           Due Authorization; Valid Issuance.  The Securities are duly
authorized and, when issued to the Seller were duly and validly issued, fully
paid and non-assessable. The Shares are and will be on the Closing Date free and
clear of any Liens and, based upon each Seller’s representations in this
Agreement, will be sold and delivered in compliance with all applicable federal
and state securities laws.  At the time the Shares were issued and fully paid,
the Issuer had a specific business plan and was not a “blank check company” as
defined under Rule 419 promulgated under the Securities Act of 1933, as amended.


(m)           No Other Agreements.  The Seller have not, directly or indirectly,
entered into any agreement with or granted any right to other persons relating
to the terms or conditions of the transactions contemplated by this Agreement.


(n)           Power of Attorney.  Each Seller has previously authorized, and
hereby reauthorizes Stewart Merkin to act as his or her representative in
delivering negotiable shares to the Purchaser and to receive his or her
allocable portion of the Purchase Price (to be paid in accordance with written
instructions to be provided by such representative to Purchaser). The said
representative shall pay the appropriate and agreed costs and expenses incurred
by Seller, and distribute the balance in accordance with the Seller’s respective
ownership interest in Issuer in proportion to all Seller interests.  Seller will
save and hold harmless Purchaser from any costs, damages or liabilities arising
from its reliance on this representation.


 
4

--------------------------------------------------------------------------------

 
3.           SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION


           3.1           Survival of Representations.  Regardless of any
investigation at any time made by or on behalf of any party hereto or of any
information any party may have in respect thereof, all covenants, agreements,
representations and warranties made in the Indemnification Agreement, hereunder
or pursuant hereto or in connection with the transaction contemplated hereby
shall survive the execution and delivery of this Agreement and continue in
effect for 18 months after the execution and delivery of this Agreement (the
“Survival Period”), except that Seller’ title representations in Section 2.1
shall survive for the period that is permitted for third-party claims by the
applicable statute of limitations.


           3.2           Indemnification.


(a)           Seller, jointly and severely, agree to indemnify Purchaser, and
hold it harmless from and in respect of any assessment, loss, damage, liability,
cost and expense (including, without limitation, interest, penalties, and
reasonable attorneys’ fees) imposed upon or incurred by Purchaser resulting from
(i) any breach of representation or warranty, in any material respect, made by
Seller or the Issuer in this Agreement or the Indemnification Agreement, and in
any certificate delivered by Seller or the Issuer pursuant to this Agreement or
the Indemnification Agreement, (ii) any breach by Seller or the Issuer of any
covenant, obligation or other agreement made by Seller or the Issuer in this
Agreement or the Indemnification Agreement, and (iii) a third-party claim based
on any acts or omissions by Seller or the Issuer through and including the
Closing Date; provided, however, that in the event of a third-party claim
brought against Purchaser based upon Section 3.2 during the Survival Period, the
Survival Period shall be extended up to applicable expiration of statute of
limitations for any such respective claim.


(b)           If any claim, action or proceeding is brought against the
Purchaser arising out of a claim that is the subject of indemnification under
this Agreement, the Purchaser shall provide the Sellers prompt written notice of
the same, together with the basis for seeking indemnification (the
“Indemnification Notice”).  Upon receipt of an Indemnification Notice by the
Sellers, each Seller shall inform the Purchaser (delivering the Indemnification
Notice), within 5 business days after receipt of the Indemnification Notice,
whether such Seller elects to compromise or defend such claim, action or
proceeding.   Each Seller shall have the right, at its option, to compromise the
claim, at its own expense.  In the event the Sellers elect to defend, the
Purchaser shall have the right to control the defense of any claim brought
against him or her that is the subject of this indemnification.  All costs and
expenses incurred, including legal fees, in connection with the compromise or
defense of any claim shall be paid by the Indemnifying Party. 


4.           MISCELLANEOUS
 
4.1           Expenses.   There shall be no fees or expenses incurred by the
Purchaser in connection with the transaction contemplated by this Agreement.


4.2           Further Assurances.  From time to time, at a party’s request and
without further consideration, the other party, at the requesting party’s
expense, will execute and transfer such documents and will take such action as
may reasonably be requested in order to effectively consummate the transactions
contemplated herein.


4.3           Parties in Interest.  All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the prospective heirs, beneficiaries, representatives, successors
and assigns of the parties hereto.
 
 
5

--------------------------------------------------------------------------------

 

 
4.4           Entire Agreement. This Agreement and the Indemnification Agreement
supersedes all prior agreements and understandings between the parties with
respect to the subject matter hereof.  This Agreement shall not be amended
except by a writing signed by both parties or their respective successors or
assigns.


4.5           Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.


4.6           Governing Law.  For all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws of the
State of California and the Courts prevailing in the State of California, County
of Los Angeles.


4.7           Notices.  All notices, requests, demands, and other communication
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed (registered or certified mail, postage prepaid, return
receipt requested) as follows:


If to Seller: as contained on Schedule A.


If to Purchaser: _____________________




5.8           Effect.  In the event any portion of this Agreement is deemed to
be null and void under any state, provincial, or federal law, all other portions
and provisions not deemed void or voidable shall be given full force and effect.


5.9           Counterparts.  This Agreement may be executed in one or more
counterparts and by transmission of a facsimile or digital image containing the
signature of an authorized person, each of which shall be deemed and accepted as
an original, and all of which together shall constitute a single
instrument.  Each party represents and warrants that the person executing on
behalf of such party has been duly authorized to execute this Agreement.


5.10         Transfer.                      This Agreement will constitute, and
may be presented to the Issuer’s transfer agent and registrar as, Seller’s
irrevocable authorization to transfer the record ownership of the Shares to the
Purchaser on the books of the Issuer.


[Remainder of Page Intentionally Left Blank]


 

 
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Seller, the Purchaser and the Issuer on the date first written above.




SELLER:


_________________________________




PURCHASER:






By: ____________________________
Name:
Title: Managing Member
 
 
 
7

--------------------------------------------------------------------------------

 

 
EXHIBIT A


ASSIGNMENT OF PROMISSORY NOTE
THIS ASSIGNMENT OF PROMISSORY NOTE (this “Assignment”) is made this
      11th day of December 2008, by Lawrence Curtin (“Assignor”), to [________].
(the “Assignee”).


RECITALS
WHEREAS, Assignor is the owner and holder of a certain Promissory Note made by
Photovoltaic Solar Cells, Inc. (the “Issuer”), as borrower, to Assignor, as
lender, having a principal balance as of December 11, 2008 of not less than
$49,100, (the “Note”); and


WHEREAS, Assignor and Assignee are parties to that certain Securities Purchase
Agreement (the “SPA”), dated as of the date hereof, pursuant to which Assignor
has agreed, among other things, to sell and transfer to Assignee all of
Assignor’s right, title and interest in, to and under the Note, subject to the
terms, covenants and conditions contained in the SPA;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.           Assignment.  Assignor, as of the date hereof, assigns, transfers
and conveys to the Assignee all of Assignor's right, title and interest in and
to the Note.


2.           Representation and Warranty.  Assignor represents and warrants to
Assignee that the outstanding principal balance of the Note as of December 11,
2008 is $49,100.


3.           Assumption.  Assignee accepts the foregoing assignment and assumes
the Note as of the date hereof.


4.           Entire Agreement.  This Assignment, together with the SPA, contains
the entire understanding of the parties hereto in respect of the transactions
described herein. There are no restrictions, promises, representations and
warranties, covenants or undertakings as to such transactions other than those
expressly set forth or referred to herein or in such other agreements dated the
date hereof.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 


 
Assignor:
 


 


 
____________________________
Lawrence Curtin
 
 
 
8

--------------------------------------------------------------------------------

 

 
Exhibit B
Form of Indemnification Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 